EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable because the prior art of record does not disclose or reasonably suggest a method comprising determining at least one entity of interest, wherein determining the at least one entity of interest is based on user interface input of a user, the user interface input provided via a client device during a human-to-computer dialog session that is facilitated by the client device and that is between the user and an automated assistant, transmitting to each of a plurality of disparate content agents a corresponding request that identifies the at least one entity of interest, receiving from each of the disparate content agents at least one corresponding textual snippet that is responsive to the corresponding request, processing the corresponding textual snippets using a trained machine learning model to determine a subgroup of the corresponding textual snippets, the subgroup of the corresponding textual snippets including: a first textual snippet from a first content agent of the disparate content agents and a second textual snippet from a second content agent of the disparate content agents, and the subgroup of the corresponding textual snippet excluding: a third textual snippet, the third textual snippet being from the first content agent, the second content agent, or a third content agent of the disparate content agents, combining the corresponding textual snippets of the subgroup into a composite response, wherein combining the corresponding textual snippets of the subgroup into the composite response comprises: applying tokens of the textual snippets of the subgroup as input to a trained generative model, the trained generative 
Independent claim 27 is allowable because the prior art of record does not disclose or reasonably suggest a method comprising determining at least one entity of interest, wherein determining the at least one entity of interest is based on user interface input of a user, the user interface input provided via a client device during a human-to-computer dialog session that is facilitated by the client device and that is between the user and an automated assistant, determining based at least in part on the user interface input an engagement measure that indicates a desirability of providing a composite response in lieu of a more condensed response, determining that the engagement measure satisfies a threshold, transmitting to each of a plurality of disparate content agents a corresponding request that identifies the at least one entity of interest, wherein transmitting the corresponding request to each of the plurality of disparate content agents is responsive to determining that the engagement measure satisfies a threshold, receiving from each of the disparate content agents at least one corresponding textual snippet that is responsive to the corresponding request, processing the corresponding textual snippets using a trained machine learning model 
Generally, the prior art of record does not reasonably suggest these combinations of limitations as narrowly claimed.  Peng et al. (U.S. Patent Publication 2019/0325084) discloses a dialog between a user and a plurality of agents that aggregates information about entities with machine learning.  Buck et al. (U.S. Patent No. 8,479,091) teaches a method for assembling a document by generating a candidate set of content items for inclusion in a document.  However, the prior art of record does not disclose or reasonably suggest the additional limitations of a generative model and a sequence-to-sequence model of independent claim 1.  Additionally, the prior art of record does not disclose or reasonably suggest the additional limitations of an engagement measure satisfying a threshold to indicate a desirability of providing a composite response in lieu of a more condensed response of independent claim 27.  

The Specification, ¶[0021] - ¶[0023], ¶[0050] - ¶[0056], and ¶[0071] - ¶[0073], describes determining if an engagement measure satisfies a threshold to generate an expanded response.
Applicants’ Specification, ¶[0002] - ¶[0003], states that the invention addresses a problem of more efficiently controlling an automated assistant without prolonged user inputs when automated assistants cannot determine a response for a given natural language input.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        October 5, 2021